U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-26213 ROOMLINX, INC. (Exact name of registrant as specified in its charter) Nevada 83-0401552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2150 W. 6th Avenue, Unit H, Broomfield, CO 80020 (Address of principal executive offices) (303) 544-1111 (Registrant’s telephone number) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: (i) Common Stock, $.001 Par Value; and(ii) Preferred Stock, $.20 Par Value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES o NO x Indicate by check mark if the registrant is not required to file reports pursuant to section 13 or Section 15(d) of the Act. YES o NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.)YES o NO x The aggregate market value of the registrant’s common shares held by non-affiliates as of June 30, 2009 was $7,331,381 based upon the closing price of these shares as reported on that date. (For purposes of this calculation only, all of the registrant’s directors and executive officers are deemed affiliates of the registrant.) As of March 24, 2010, the registrant’s issued and outstanding shares were as follows:387,190,259 shares common stock, 720,000 shares of Class A Preferred Stock, and 1,000 shares of Series C Preferred Stock. TABLE OF CONTENTS PART I Item 1. Business 3 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 14 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operation 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Item 9A. Controls and Procedures 40 Item 9B. Other Information 41 PART III Item 10. Directors, Executive Officers and Corporate Governance 42 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 46 Item 13. Certain Relationships and Related Transactions, and Director Independence 46 Item 14. Principle Accounting Fees and Services 49 PART IV 50 Item 15. Exhibits, Financial Statement Schedules 50 Signatures 52 Exhibit Index 2 PART I ITEM 1. DESCRIPTION OF BUSINESS General Business Roomlinx, Inc. (the “Company”) was formed in 1998, is incorporated under the laws of the state of Nevada, and has its headquarters at 2th Avenue, Broomfield, CO 80020.The company focuses its business on providing in-room media and entertainment solutions along with wired networking solutions and Wireless Fidelity networking solutions, also known as Wi-Fi, for high speed internet access to hotels, resorts, and time share properties.As of December 31, 2009, our current customer base consisted of approximately 118 hotels and 18,779 guest and meeting rooms. Roomlinx’ wired and wireless networking solution offers easy to use access, providing instant and seamless connections for laptop users from anywhere throughout a property, including guest rooms, meeting rooms, back office and public areas, over a high-speed connection that is up to 300 times faster than a standard dial-up modem. Users on this network have access to home and corporate email accounts and Virtual Private Networks, also known as VPNs. These users have flexible billing options, choosing from any one of free service, flat rate, time-based usage or unlimited. In addition these users can expand the service to include value-added services such as wireless point of sale, maintenance, check-in and internet telephony services. The Roomlinx in-room media and entertainment product (Interactive TV) provides premium applications for internet-based business and entertainment media to venues serving the visitor-based market such as hotels, resorts, and time share properties.The media and entertainment offering includes a broad range of content and features to satisfy guests while maximizing revenue opportunities for the hotelier.The solution includes movies, international and US television programming, music and news; games, local travel and concierge information; and business productivity tools that include desktop applications, conferencing and printing applications. The Company generates revenue through: 1. Ongoing connectivity service and support contracts 2. Delivery of content and advertising 3. Delivery of business and entertainment applications 4. E-commerce 5. The customization of its software for the in-room media product The highlights and business developments for the year ended December 31, 2009 include the following: v Total revenues increased over 11% and gross profit increased over 90% v Roomlinx stock returned to the OTC Bulletin Board v The conversion of $2,350,000 principal amount of Roomlinx Convertible Debentures into common stock which had the following positive effects: ● The elimination of the majority of all Roomlinx debt ● The elimination of future interest payments on the Convertible Debentures ● The elimination of the derivative’s effect on Roomlinx financial statements v Approved as only In-Room Entertainment provider for IBM’s hotel in a box. 3 v Winner of the Global Technium Challenge v Installed first Mexico Resort v Increased our channel sales agents from 5 in 2008 to 23 by the end of 2009. v 100% of the Customers that installed our Interactive TV product in 2009 has either signed a contract or is in discussions to install additional properties. v Completed the PMS (Property Management System) interface with one of the largest hotel companies in the world v Received approval to interface with the PMS of another one of the largest hotel companies in the world v Received approval to install into Intercontinental Hotels Group’s hotel brands which include: Holiday Inn, Holiday Inn Express, Crowne Plaza, Intercontinental, Indigo, Staybridge, and Candlewood. v Rolled out version 2.0 of the Roomlinx Interactive TV productto all current hotel customers including these additional features: ● Multiple languages ● Web basedTV Guide v Eliminated overseas call center partner and brought call center in-house v Certified by Micros Inc.for PMS integration v Certified an IP over COAX solution; giving Roomlinx the ability to use existing COAX cabling to provide its Interactive TV product.This eliminates hotel disruption and the cost of running new Cat6 cabling. Recent Financial Developments On March 31, 2009, the Company’s board of directors approved the conversion of 1,000 shares of Series C Preferred Stock into 100,000,000 shares of Common Stock per the July 31, 2008 securities purchase agreement and issued 6,102,151 shares of common stock with a fair value of $91,532 for the payment of Series C Preferred Stock Dividends. On May 14, 2009, Roomlinx’ stock was returned to the OTC Bulletin Board.On December 27, 2005, Roomlinx stock was removed from listing from the OTC Bulletin Board as a result of their failure to timely file their Form 10-QSB for the quarter ended September 30, 2005.Since such date, Roomlinx stock has traded only on the “Pink Sheets”.The Form 10-QSB for September 30, 2005 was filed on September 21, 2006 and the remaining sequential filings were caught up and filed as of October 29, 2008.The Company’s SEC filings have been current since that date. On June 5, 2009, the Company, entered into a $5,000,000 Revolving Credit, Security and Warrant Purchase Agreement (the “Credit Agreement”) with Cenfin LLC, a Delaware limited liability company.On March 11, 2010, the terms of the agreement were amended to increase the credit limit to $25,000,000. During 2009, an aggregate value of $2,350,000 in convertible debentures was converted to an aggregate of 117,500,000 shares of Roomlinx common stock, at a conversion price of $0.02 per share, pursuant to the clauses outlined in the convertible debenture agreements of June 11 and June 13, 2007. 4 During 2009 the board of directors approved and the Company issued an aggregate of 5,520,914 shares of common stock with an aggregate fair value of $140,017 as interest, pursuant to the clauses outlined in the convertible debenture agreements of June 11 and June 13, 2007. During 2009, the board of directors approved the grant of an aggregate of 10,800,000 Incentive Stock Options and an aggregate of 1,400,000 Non-Qualified Stock Options.Such options were issued at various exercise prices, vest at various rates, and expire 7 years from the grant dates as defined in the footnotes of the Company’s December 31, 2009 financial statements. During 2009, 17,600,000 warrants were granted pursuant to the clauses in securities purchase agreements.The warrants were issued at various prices, vest at various rates, and expire at various times as defined in the footnotes of the Company’s December 31, 2009 financial statements.Subsequent to year-end, 5,625,000 of these warrants were canceled. Our Services Currently we offer the following services to our customers: v site-specific determination of needs and requirements; v design and installation of the wireless or wired network; v customized development, design and installation of a media and entertainment system; v IP-based delivery of on-demand high-definition and standard-definition programming including Hollywood, Adult, and specialty content; v delivery of television programming via satellite (Direct TV or Dish Networks); v delivery of an electronic television programming guide (EPG) viewed via the television; v full maintenance and support of the network and Interactive TV product; v technical support to assist guests and hotel staff 24 hours a day, 7 days a week, 365 days a year; v hotel staff and management training; v marketing assistance and continuous network and system monitoring to ensure high quality of service; v advertising sales and advertising sales support. The main services we currently offer are the installation and servicing of wired and wireless networks and the development and installation of our Interactive TV product for hotels. Our strategy is to focus our resources on delivering a wide range of communication, information, advertising, and E-commerce services to the hospitality industry. In addition, we plan to aggressively penetrate the hotel, resort, and timeshare verticals through direct sales, channel sales agents, and acquisitions. The networks that we install can supply the hotel with all of the internet requirements to the hotel’s back office, guest rooms, restaurants, lobbies, convention center and meeting rooms over the internal local area network (LAN). Users access the Internet without any modification to their computer and can walk freely about the premises while still being connected to the network. When we commence service to a new hotel property, we install hardware in the hotel and integrate that hardware into the hotel’s billing server. We give the client hotel property two options in acquiring our high-speed Internet services: the hotel can buy the system and pay us a monthly service fee to maintain technical support (usually on a per room per month basis), or the hotel can lease-to-own the system with a third party and pay us a monthly service fee. We also obtain fee income by enabling “meeting rooms” for our hotel customers. 5 We generally have the first right of refusal to provide all wireless services to the hotel as well as to provide value added services over the installed network. We believe that we will continue to increase sales and gross profits by offering Interactive TV product to our current wired and wireless internet customer base.Roomlinx’ goal is to be the sole source solution for in-room technology, redefining how the hotel guests access traditional free-to-guest television, contemporary web content, premium, pre-release, and high-definition material, along with business tools and information specific to the property and their stay. We currently deliver this via our user-friendly, streamlined interface displayed on a sleek, flat-panel HD LCD television and powered by our Roomlinx media console.We believe we have truly converged the television and personal computer into one offing in hotel rooms. We believe that the potential market for our services is largely underserved, providing us with opportunities for additional growth. Subject to capital constraints, we intend to leverage the “Roomlinx” brand and distribution to offer a wider portfolio of products and services. We seek to deepen penetration within our installed customer base and expand the breadth of our overall customer base by distinguishing our current and future offerings with value-added solutions through increased marketing activities. Our Strategy Our short term strategies include the following: v We are seeking to grow the number of rooms installed with our Interactive TV product v We are seeking to make our Interactive TV product our core competency and focus on quality service and highly-profitable opportunities; v We are seeking to grow the number of rooms under management. We can improve our margins through the recurring revenues that we receive from rooms under management; v We are seeking to attain preferred vendor status or become a brand standard with premier hotel chains. Our hotel customers include many of the country’s most highly regarded hotel chains. If we are successful in attaining preferred vendor status or becoming a brand standard, we will be able to expand our services to cover the applicable chain’s site map; v We are seeking to leverage our core competency by expanding the markets we serve beyond hospitality to the home market; beyond North America into Central America and the Caribbean. v We hope to expand the IP-based services that we offer to include: ● voice over the Internet (VoIP) availability; ● IP-based television programming; ● Grow our IP-based advertising through the LCD television and laptop; ● Grow our IP-based E-Commerce through the LCD television and laptop; ● Managed technical services, to provide special technical services to users. ● Grow our custom software development revenues ● Through acquisition or organic growth we plan to: ■ Control and offer Free-To-Guest TV Programming (Direct TV or Dish Networks) to hotels, resorts, and timeshare properties ■ Increase our high speed internet base of customers ■ Offer additional synergistic technologies or services that allow us to sell more of our Interactive TV product Our longer term strategies include the following: v We hope to be able to offer our Interactive TV product to the consumer market; v Expansion into the European and Asian hotel industries; and, v We have begun to consider other infrastructure and value added services to include in our media and entertainment product. Ultimately, we hope to position ourselves as our customers’ central in-room communications, entertainment and media provider. However, we cannot assure our investors that we will be successful in attaining these goals or that we will not pursue other strategies when opportunities arise. Among other things, capital constraints and competition, among other factors, may preclude us from attaining our goals. 6 Sales and Marketing Sales As of March 17, 2010, our direct sales force consisted of 3 persons and our channel sales program consisted of 1 master sales agent and 23 sales agents. While we will always require a small in-house team of direct sales representatives, we believe that if we are to grow the scale of our operations, it will be necessary for us to develop a channel sales program utilizing sales agents and re-sellers. As a result, our direct sales are supplemented by strategic alliances with communication marketing companies and communication providers. These organizations already have preferred access to customers, which may give us an advantage in the marketplace. These sales representatives are paid on a commission basis. We provide sales training and packaged marketing materials to our independent representatives in order to obtain optimum installation contracts. There are four succinct areas of outsource marketing in the hospitality sector that we concentrate our sales efforts on: v Hospitality Consultants - This group sells consulting services to hotel ownership and management groups.For the most part, they have strong relationships with the aforementioned groups to provide consulting expertise. v Independent Communication Sales Representatives, and Representative Organizations – this group sells communication products into the hotel industry.Because they sell multiple lines of communication services to hotels, they have direct contact with the Information Systems director. These services save money for the hotels as well as providing them with additional income to the hotel, and as such they have good access to the decision-maker in this market. v Wholesale Equipment Suppliers, Equipment Installers in the Hospitality Market - This group sells and installs central phone systems - also know as PBX systems - voice mail systems, property management systems and software related services directly into the hotel market. Since these services are directly related to both the income and marketing sides of the hospitality area, we believe that their access to this clientele is very good. v The Hotel Interconnect Individual or Companies - This group handles the installation and the maintenance for the independent communications sales representative and interconnect companies. Typically, at least one and often all four of the above groups interact with the hotel industry on a daily basis. This provides us with a valuable source of sales and marketing personnel with direct contact into the industry. Marketing We typically deploy a marketing mix consisting of grass roots marketing by joining industry specific affiliations such as HTNG (Hotel Technology Next Generation) and AHLA (American Hotel and Lodging Association) direct mail, internet direct response, print ads in periodicals aimed at hospitality industry, and tradeshow sponsorship and support. Operations We have built a foundation on which to achieve growth with minimal fixed expenditures. We have achieved this by building the infrastructure and quality controls to outsource the following functions: system integration, bandwidth provisioning, system deployment, and technical support and service. For our high speed wired and wireless offering we act as a service provider that aggregates the products and services required to install wireless high-speed networks and deploys them through a delivery infrastructure that combines in-house technical and RF (radio frequency) experts with select system integrators in the customer’s area. After installation we seek to manage the network under a long-term contract. 7 For our Media and Entertainment offerings we control the development of the product in-house allowing us to have ultimate control of response time and customer requests for product customization and version updates.For installation and support we utilize both certified partners and in-house personnel.We use In-house personnel for project management and pro-active monitoring of our technical components in the field. Competition Wired and Wireless High-Speed Internet Offering The market for our services has leveled off. Our competitors may use the same products and services in competition with us. With time and capital, it would be possible for competitors to replicate our services and offer similar services at a lower price. We expect that we will compete primarily on the basis of the functionality, breadth, quality and price of our services. Our current and potential competitors include: - Other wireless high-speed internet access providers, such as I-Bahn, Guest-Tek, ATT&T, and LodgeNet; - Other internal information technology departments of large companies. Many of our existing and potential competitors may have greater financial, technical, marketing and distribution resources than we do. Additionally, many of these companies may have greater name recognition and more established relationships with our target customers. Media and Entertainment Offering (Interactive TV) The market for our services is in its infancy.Due to technological advances we believe many of the larger companies will not be able to react quickly in duplicating our offering.Current competition consists of players offering portions of our offering, such as video on demand and internet access; these competitors include: - LodgeNet, SuiteLinq, KoolKonnect, NXTV, Tangerine Global, Research and Development We seek to continually enhance the features and performance of our existing products and services. In addition, we are continuing to evaluate new products to meet our customers’ expectations of ongoing innovation and enhancements. Our ability to meet our customers’ expectations depends on a number of factors, including our ability to identify and respond to emerging technological trends in our target markets, develop and maintain competitive products, enhance our existing products by adding features and functionality that differentiate them from those of our competitors and offering products on a timely basis and at competitive prices. Consequently, we have made, and we intend to continue to make, investments in research and development. Employees As of March 17, 2010 we had a total of 32 full-time personnel and 1 part-time personnel. None of our employees are covered by a collective bargaining agreement. We believe that our relations with our employees are good. 8 ITEM 1A. RISK FACTORS Not Applicable ITEM 1B. Unresolved Staff Comments None ITEM 2. PROPERTY We lease our principal offices, which are located at 2150 West 6th Avenue, Unit H, Broomfield, CO 80020, consisting of approximately 6,400 square feet. ITEM 3. LEGAL PROCEEDINGS No material legal proceedings to which the Company (or any officer or director of the Company, or any affiliate or owner of record or beneficially of more than five percent of the Common Stock, to management’s knowledge) is party to or to which the property of the Company is subject is pending, and no such material proceeding is known by management of the Company to be contemplated. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None 9 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock trades on the OTC-Bulletin Board under the symbol “RMLX”. Our Class A Preferred Stock trades on the OTC-Bulletin Board under the symbol “RMLXP”. For the periods indicated, the following table sets forth the high and low bid quotations for our Common Stock and Class A Preferred Stock as reported by the National Quotation Bureau, Inc. The quotations represent inter-dealer quotations without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. SYMBOL TIME PERIOD LOW HIGH RMLX January 1, - March 31, 2008 $ $ April 1, - June 30, 2008 $ $ July 1, - September 30, 2008 $ $ October 1, - December 31, 2008 $ $ January 1, - March 31, 2009 $ $ April 1, - June 30, 2009 $ $ July 1, - September 30, 2009 $ $ October 1, - December 31, 2009 $ $ RMLXP January 1 – March 31, 2008 $ $ April 1 – June 30, 2008 $ $ July 1 – September 30, 2008 $ $ October 1, - December 31, 2008 $ $ January 1, - March 31, 2009 $ $ April 1, - June 30, 2009 $ $ July 1, - September 30, 2009 $ $ October 1, - December 31, 2009 $ $ The closing bid for our Common Stock on the OTC-Bulletin Board on March 24, 2010 was $0.025. As of March 24, 2010, 387,190,259 shares of Common Stock were issued and outstanding which were held of record by 279 persons. As of March 24, 2010, 720,000 shares of Class A Preferred Stock were issued and outstanding which were held of record by 2 persons. The Company has not paid any cash dividends on its stock. During the year ended December 31, 2009, the Company paid dividends of $91,532 on its Series C Preferred Stock through the issuance of 6,102,151 shares of common stock. The Series C Preferred Stock was converted into 100,000,000 shares of Common Stock on March 31, 2009.There are no restrictions currently in effect which preclude the Company from declaring dividends. However, dividends may not be paid on the common stock while there are accrued but unpaid dividends on the Class A Preferred Stock, which bears a 9% cumulative dividend. As of December 31, 2009 accrued but unpaid Class A Preferred Stock dividends aggregated $146,280. It is the current intention of the Company to retain any earnings in the foreseeable future to finance the growth and development of its business and not pay dividends on the common stock. 10 RECENT SALES OF UNREGISTERED SECURITIES On April 14, 2008, we issued to Creative Hospitality Associates (“CHA”) a Warrant pursuant to a sales agent agreement with CHA (the “Agreement”). The Warrant is initially exercisable for Series B Preferred Stock. At such time as we have a sufficient number of shares of Common Stock authorized to permit the exercise of the Warrant for Common Stock (the “Triggering Event”), As of March 5, 2009 the Warrant will be exercisable for Common Stock and not Series B Preferred Stock. The maximum number of shares of Common Stock for which the Warrant is ultimately exercisable for is 15,000,000 and the ultimate exercise price per share of Common Stock for which the Warrant is exercisable is $0.02 per share, each of which is subject to adjustment and the conditions contained in the Warrant. The Warrant becomes ultimately exercisable for such 15,000,000 shares of Common Stock pursuant to a vesting schedule as set forth in the Warrant that provides that the Warrant becomes ultimately exercisable for 500,000 shares of Common Stock with each 1,000 rooms in a hotel or other property that CHA or its affiliate introduces to us and in which our Media and Entertainment System is installed. The foregoing issuances was a private issuance and exempt from registration under Section 4(2) of the Securities Act. On July 31, 2008 we entered into a Securities Purchase Agreement (the “Purchase Agreement”) with an Investor Group, and certain affiliated trusts (collectively, the “Investors”), pursuant to which we simultaneously sold and issued to the Investors an aggregate of $2,500,000 of Series C Preferred Stock (“Series C Stock”).In connection with the Purchase Agreement, the Registrant also issued Warrants to the Investors for the purchase of additional shares of Series C Stock or Common Stock and entered into a Registration Rights Agreement with the Investors. Each share of Series C Stock is convertible into such number of shares of Common Stock as is determined by dividing $2,500 by the initial conversion price of $0.025 per share (or 100,000 shares of Common Stock for each share of Series C Stock converted). However, the Series C Stock is not convertible into Common Stock until such time as the Company has a sufficient number of shares of Common Stock authorized to permit the conversion of all of the Series C Stock into Common Stock. As of March 5, 2009 the Series C Stock will automatically convert into Common Stock. The Series C Stock accrues dividends at an annual rate of 6% per year, payable quarterly, either in cash or, at the Registrant’s election, shares of the Registrant’s capital stock through March 5, 2009.There are no redemption rights associated with the Series C Stock.Each holder of Series C stock is entitled to voting rights on an “as converted” to Common Stock basis together with the holders of Common Stock. Pursuant to the Purchase Agreement, the Investors also received (i) Series C-1 Warrants to purchase an aggregate of 200 shares of Series C Stock, at an initial exercise price of $4,000 per share of Series C Stock, and (ii) Series C-2 Warrants to purchase an aggregate of 200 shares of Series C Stock, at an initial exercise price of $6,000 per share of Series C Stock.The Warrants are immediately exercisable and expire on the third anniversary of their date of issuance.As of March 5, 2009 the Company has a sufficient number of shares of Common Stock authorized to permit the conversion of all Series C Stock into Common Stock, each Warrant will no longer be exercisable for shares of Series C Stock but instead will be exercisable for the number of shares of Common Stock into which the Series C Stock that the Warrant could have been exercised for prior thereto would have been convertible into, at an initial exercise price of $.04 per share of Common Stock under the Series C-1 Warrants and at initial exercise price of $.06 per share of Common Stock under the Series C-2 Warrants.The initial exercise prices are subject to adjustment as set forth in the Warrants, forms of which are attached hereto as Exhibits 3.2 and 3.3 and are incorporated herein by reference. 11 In connection with the Purchase Agreement, the Registrant entered into a Registration Rights Agreement (a copy of which is attached hereto as Exhibit 10.2 and incorporated herein by reference). Pursuant to the Registration Rights Agreement, the Registrant is obligated to register for resale under the Securities Act the shares of Common Stock issuable upon conversion of the Series C Stock and exercise of the Warrants beginning by April 30, 2009.However, the initial obligation to register such shares by April 30, 2009 was waived by the Investors. On August 19, 2008, the Company granted under our Long-Term Incentive Plan, an aggregate of 500,000 Non-Qualified Stock Options (“NQOs”).The NQOs were granted to Christopher Blisard with respect to his service as a member of the Board of Directors during 2009 and vest on December 31, 2009.The options were issued at an exercise price of $0.012 per share, representing the closing price of the Company’s common stock on such date. On January 2, 2009, the Board approved issuance of and the Company issued 1,417,707 shares of our common stock, valued at $0.025 per share for accrued interest of $35,443 for the period October 1 through December 31, 2008, pursuant to the clauses outlined in the convertible debenture agreements of June 11, 2007. On February 23, 2009, the Registrant’s Board of Directors approved the grant of an aggregate of 350,000 Incentive Stock Options and an aggregate of 200,000 Non-Qualified Stock Options.Such options were issued at an exercise price of $0.01 per share and vest one-third (1/3) on each of the first three anniversaries of the grant date. On February 23, 2009, the Registrant’s Board of Directors approved the grant of an aggregate of 1,200,000 Non-Qualified Stock Options.Such options were issued at an exercise price of $0.01 per share and vest in 12 equal installments over 12 months. On January 2, 2009, the Board approved and issued 1,417,707 shares of our common stock with a fair value of $35,443, as interest for the fourth quarter of 2008, pursuant to the clauses outlined in the convertible debenture agreements of June 11, 2007. On February 23, 2009, the Company’s Board of Directors approved the grant of an aggregate of 350,000 Incentive Stock Options and an aggregate of 200,000 Non-Qualified Stock Options.Such options were issued at an exercise price of $0.01 per share and vest one-third (1/3) on each of the first three anniversaries of the grant date; the options expire 7 years from the date of issuance or upon termination of employment with the company.100,000 of the qualified options terminated prior to the end of the quarter due to termination of employment. On February 23, 2009, the Registrant’s Board of Directors approved the grant of an aggregate of 1,200,000 Non-Qualified Stock Options.Such options were issued at an exercise price of $0.01 per share and vest in 12 equal installments over 12 months; the options expire 7 years from the date of issuance or upon termination of employment with the company. On March 31, 2009 the Company’s board of directors approved the conversion of 1,000 shares of Series C Preferred Stock into 100,000,000 shares of Common Stock per the July 31, 2008 securities purchase agreement. On March 31, 2009 the Company’s board of directors approved and issued 6,102,151 shares of common stock with a fair value of $91,532 for the payment of Series C Preferred Stock Dividends. On March 31, 2009 the Company’s board of directors approved the conversion of 1,000 shares of Series C Preferred Stock into 100,000,000 shares of Common Stock per the July 31, 2008 securities purchase agreement. 12 On April 1, 2009, the Board of Directors approved and issued 1,390,685 shares of our common stock with a fair value of $34,767, as interest for the first quarter of 2009, pursuant to the clauses outlined in the convertible debenture agreements of June 11 and June13, 2007. On May 14, 2009 $100,000 in convertible debentures was converted to 5,000,000 shares of common stock pursuant to the clauses outlined in the convertible debenture agreements of June 11 and June 13, 2007. This conversion had a fair value of $197,376. On June 5, 2009 the Company’s Board of Directors approved a grant of 10,000,000 Incentive Stock Options to an officer and board member, pursuant to his employment agreement dated June 5, 2009.Such options were issued at an exercise price of $0.033 per share and vest one-half (1/2) on each of the first two anniversaries of the grant date; the options expire 7 years from the date of issuance or upon termination of employment with the company. On June 14, 2009, 8,500,000 warrants were granted pursuant to the clauses outlined in the securities purchase agreement dated June 5, 2009.Such warrants were issued at an exercise price of $0.02 per share and vest immediately; the warrants expire 3 years from the date of issuance. On July 1, 2009, the Board of Directors approved and issued 1,294,815 shares of our common stock with a fair value of $34,364, as interest for the second quarter of 2009, pursuant to the clauses outlined in the convertible debenture agreements of June 11 and June13, 2007. On July 9, 2009, the Company’s Board of Directors approved the grant of an aggregate of 450,000 Incentive Stock Options.Such options were issued at an exercise price of $0.025 per share and vest one-third (1/3) on each of the first three anniversaries of the grant date; the options expire 7 years from the date of issuance or upon termination of employment with the company.100,000 of the qualified options terminated prior to the end of the quarter due to termination of employment. On July 9, 2009, Heller Capital Investments converted $100,000 principal amount of Roomlinx Convertible Debentures into 5,000,000 shares of Roomlinx common stock pursuant to the terms of the Convertible Debentures. On July 31, 2009, Roomlinx cancelled the Agreement with CHA effectively canceling the 15,000,000 unvested warrants issued in connection with the April 14, 2008 Agreement. On September 9, 2009, LAM Opportunity Fund LTD converted $280,200 principal amount of Roomlinx Convertible Debentures into 14,010,000 shares of Roomlinx common stock pursuant to the terms of the Convertible Debentures. On September 9, 2009, the Company entered into a Debt Conversion Agreement (the “Conversion Agreement”) with Lewis Opportunity Fund, L.P., the holder of a majority of the then outstanding principal amount of Convertible Debentures issued by the Company on June 12, 2007 (the “Debentures”).Pursuant to the Conversion Agreement, all then outstanding Debentures (in an aggregate principal amount of $1,869,800) were converted into an aggregate of 93,490,000 shares of Roomlinx common stock at a conversion price of $0.02 per share, the conversion price specified in the Debentures. On November 24, 2009, 6,000,000 warrants were granted to Marilyn Crawford pursuant to the clauses outlined in the advisory board agreement dated November 24, 2009.Such warrants were issued at an exercise price of $0.023 per share; 3,000,000 warrant shares will vest at the rate of 125,000 per month, on the last day of the month, starting on December 31, 2009 and continuing, unless earlier terminated, for a period of 24 months.The remaining 3,000,000 warrant shares shall vest at the rate of 500,000 shares for each $250,000 in revenue for which the Consultant is responsible as set forth in the Advisory Board Agreement; the warrants were scheduled to expire 3 years from the date of issuance.On February 17, 2010, Roomlinx cancelled the advisory board contract with Marilyn Crawford effectively canceling the 5,625,000 unvested warrants issued in connection with the November 24, 2009 agreement. 13 On December 17, 2009, 3,100,000 warrants were granted pursuant to the clauses outlined in the securities purchase agreement dated June 5, 2009.Such warrants were issued at an exercise price of $0.02 per share and vest immediately; the warrants expire 3 years from the date of issuance. On February 17, 2010, Roomlinx cancelled the Advisory Board Agreement with Marilyn Crawford effectively canceling the 5,625,000 unvested warrants issued in connection with the November 24, 2009 Agreement. ITEM 6. SELECTED FINANCIAL DATA Not required. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS GENERAL Roomlinx, Inc., a Nevada corporation (“We,” “Us” or the “Company”), provides three core products and services: 1. Wired networking solutions and wireless fidelity networking solutions, also known as Wi-Fi, for high speed internet access to hotels, resorts, and timeshare locations. The Company installs and creates services that address the productivity and communications needs of hotel guests, convention center exhibitors and corporate apartment customers. We specialize in providing advanced Wi-Fi wireless services such as the wireless standards known as 802.11a/b/g. Hotel customers sign long-term service agreements, where we provide the maintenance for the networks, as well as the right to provide value added services over the network. We derive revenues from the installation of the wired and wireless networks we provide to hotels, resorts, and timeshare properties. We derive additional revenue from the maintenance of these networks. Customers typically pay a one-time fee for the installation of the network and then pay monthly maintenance fees for the upkeep and support of the network. During 2008 we made a fundamental change in our business model pertaining to our on-site support. We are no longer including on-site support in the base price for maintenance; these services are either billed for at the time of service or the base price is increased. 2. In-room media and entertainment product and services for hotels, resorts, and time share properties.The Company develops software and integrates hardware to facilitate the distribution of entertainment, business applications, national and local advertising, and on demand content.The content consists of high definition and standard definition adult, Hollywood, and specialty programming, music, internet based television programming, digital global newspapers, global radio and television stations, business applications (allowing the guest to use Microsoft Office programs), and hotel-specific services and advice. The Company provides proprietary software an LCD television (optional), a media console (consisting of a DVD player, CD burner, and numerous input jacks for the hotel guest), a proprietary wireless keyboard with built-in mouse, and a proprietary remote control. The Company installs and supports these components. Hotel customers sign long-term service agreements, where we provide the maintenance for the networks, as well as the right to provide value added services over the network. 14 We derive our revenues primarily from selling our proprietary hardware and software to hotels, resorts and time share locations as well as delivering content and providing security and support of the media and entertainment product.We derive additional revenue from the rental of movies, printing service, advertising and sale of products through our system.We began marketing this product in September 2007.Since June 2007, we have invested significant capital to develop our software, integrate our hardware, and develop significant product and content partnerships. 3. High definition and standard definition television programming for hotels, resorts, and time share properties.The Company installs and provides services that address the entertainment and information needs of hotel guests and resort guests. We specialize in providing advanced high definition equipment for delivering digital television programming such as ESPN, HBO, Starz, and other specialty and local channels. We derive revenues from the installation of the programming equipment we provide to hotels, resorts, and timeshare properties. We derive additional revenue from the television programming fees we provide to hotels, resorts, and timeshare properties. Customers typically pay a one-time fee for the installation of the equipment and then pay monthly programming fees for delivery of a specific TV channel line up. We have incurred operating losses since our inception.We will need to increase our installation and maintenance revenues and improve our gross margins to become profitable and sustain profitability on a quarterly and annual basis.There is no assurance that we will be successful in our efforts. We have successfully completed the installation of multiple properties, and have signed contracts to install additional properties. Management’s Discussion and Analysis (MD&A) is designed to provide the reader of the financial statements with a narrative discussion of our results of operations; financial position; liquidity and capital resources; critical accounting policies and significant estimates; and the impact of recently issued accounting standards.Our MD&A is presented in five sections: ● Critical Accounting Policies ● Results of Operations ● Recent Accounting Pronouncements ● Financial Condition ● Forward-Looking Statements This discussion should be read in conjunction with our consolidated financial statements and accompanying notes included in this report, as well as our reports on Form 8-K and other SEC filings. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Management’s Discussion and Analysis of Financial Condition and Results of Operations discuss our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosures of contingent assets and liabilities. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, allowance for doubtful accounts and property and equipment valuation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions and conditions. 15 Management believes the following critical accounting policies, among others, affect its more significant judgments and estimates used in the preparation of its consolidated financial statements. Our wired and wireless network sales and installation revenue primarily consists of wired and wireless network equipment and installation fees associated with the network and is recognized as revenue when the installation is completed and the customer has accepted such installation. Our service, maintenance and usage revenue, which primarily consists of monthly maintenance fees related to the upkeep of the network, is recognized on a monthly basis as services are provided. Media and Entertainment product revenue primarily consists of media and entertainment equipment purchases, installation of that equipment, software and content license fees, and maintenance fees related to the upkeep of the system.Revenue on the equipment and installations is recognized when the installation is complete and the customer has accepted such installation.Revenue on the service and maintenance is recognized as invoiced per the individual contracts. Television programming revenue primarily consists of equipment purchases, installation of the equipment, and television programming fees. Revenue on the equipment and installations is recognized when the installation is complete and the customer has accepted such installation.Revenue on the programming fees are recognized as invoiced per the individual contracts. We estimate the collectability of our trade receivables. A considerable amount of judgment is required in assessing the ultimate realization of these receivables, including analysis of historical collection rates and the current credit-worthiness of significant customers. Work in progress represents the cost of hardware, software, and labor which has been incurred by us for installation at our customers’ facilities, but has not been accepted by the customer. We capitalize and subsequently depreciate our property and equipment over the estimated useful life of the asset. In assessing the recoverability of our long-lived assets, including goodwill, we must make certain assumptions regarding the useful life and contribution to the estimated future cash flows. If such assumptions change in the future, we may be required to record impairment charges for these assets not previously recorded. Since inception, we have accumulated substantial net operating loss carry forwards for tax purposes.There are statutory limitations on our ability to realize any future benefit from these potential tax assets and we are uncertain as to whether we will ever utilize the tax loss carry forwards.Accordingly, we have recorded a valuation allowance to offset the deferred tax asset. The Company follows ASC 718-10, “Share-Based Payment,” which requires us to provide compensation costs for our stock option plans determined in accordance with the fair value based method prescribed in ASC 718-10.We estimate the fair value of each stock option at the grant date by using the Black-Scholes option-pricing model and provide for expense recognition over the service period, if any, of the stock option. In connection with the sale of debt or equity instruments, we may sell options or warrants to purchase our common stock. In certain circumstances, these options or warrants may be classified as derivative liabilities, rather than as equity. Additionally, the debt or equity instruments may contain embedded derivative instruments, such as conversion options, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative instrument liability. 16 The identification of, and accounting for, derivative instruments is complex. Our derivative instrument liabilities are re-valued at the end of each reporting period, with changes in the fair value of the derivative liability recorded as charges or credits to income, in the period in which the changes occur. For options, warrants and bifurcated conversion options that are accounted for as derivative instrument liabilities, we determine the fair value of these instruments using the Cox-Ross-Rubinstein binomial option pricing model. That model requires assumptions related to the remaining term of the instruments and risk-free rates of return, our current common stock price and expected dividend yield, and the expected volatility of our common stock price over the life of the instruments.The identification of, and accounting for, derivative instruments and the assumptions used to value them can significantly affect our financial statements. RESULTS OF OPERATIONS YEAR ENDED DECEMBER 31, 2, 2008 Our revenues for the year ended December 31, 2009 were $2,440,857, an increase of $244,145 or 11% over our $2,196,712 in revenues for the year ended December 31, 2008.This increase is due to the sales and recurring revenue generated by our new media and entertainment products and services.This is a strong validation of our shift in efforts towards maximizing revenues resulting from this new product offering. Our cost of goods sold for the year ended December 31, 2009 was $1,564,141 a decrease of $171,832 or 10% over our $1,735,973 cost of goods sold for the year ended December 31, 2008.These results are primarily attributable to the lower costs of our recurring revenue stream related to our media and entertainment products.Also, in July 2009, we brought our call center in house; this eliminated the high cost of outsourcing as well as enabled us to use our workforce more efficiently. Our gross profit for the year ended December 31, 2009 was $876,716, an increase of $415,977 or 90% over the $460,739 gross profit for the year ended December 31, 2008.These results are primarily due to the increased sales during the year and the higher gross profit margins of our recurring revenue stream related to our media and entertainment products and services. Another contributing factor is our increase in gross profit margins on the sales of our high speed internet access equipment and service upgrades. Our operating expenses for the year ended December 31, 2009 were $2,045,353 compared to $2,267,962 for the year ended December 31, 2008, a decrease of 10%.We created a new department in 2009 to handle our internal operations; this operations department had expenses of $495,005 which consisted primarily of personnel related costs and travel costs.We reduced our costs in our product development department to $289,711 during the year ended December 31, 2009 from $587,377 in 2008.This decrease was primarily due to the fact that we have completed the design and development of our media and entertainment product causing a reduction in personnel costs and a reduction in design and development costs of our media and entertainment products.Sales and marketing, general and administrative, and depreciation expenses decreased to $1,260,637 during the year from $1,680,585 in 2008.This decrease is primarily attributable to the reduction of bad debt expense of approximately $60,000, the reduction of professional services of approximately $80,000, and a decrease in stock compensation expense of approximately $315,000. Our operating loss decreased to $1,168,637 during the year ended December 31, 2009 compared to $1,807,223 during the year ended December 31, 2008; this is an improvement of $638,586 or 35%.Our cost reduction efforts along with a decrease in stock compensation and our increased sales and higher gross profit margins relating to our media and entertainment product and services are primary factors in these results. For the year ended December 31, 2009, our non-operating income increased to $70,826 compared to $45,388 during the year ended December 31, 2008.This increase is primarily due to an increase in interest income to $68,017 in 2009 from $41,455 in 2008; the majority of the interest income pertains to the equipment leases to our customers.During 2008 there was $3,275 recorded as income from discharge of indebtedness, there was no corresponding income during 2009. 17 Our non-operating expenses for the year ended December 31, 2009 increased to $280,602 from $187,314 during the year ended December 31, 2008.Our interest expense for the year ended December 31, 2009 was $274,476 compared to $153,477 for the year ended December 31, 2008, an increase of 78%.This increase primarily due to the one time interest expense of $112,188 incurred as part of the conversion agreement on the convertible debentures.Due to our conversion of the convertible debentures we will no longer incur a 6% per annum interest expense going forward.The company also started accruing interest on the line of credit in 2009. Financing expenses for the year ended December 31, 2009 decreased to $99, incurred for the capital lease, compared to $15,000, incurred for the debenture offering, for the year ended December 31, 2008.Our foreign currency loss improved to $6,027 for the year ended December 31, 2009 as compared to $18,837 for the year ended December 31, 2008, this decrease is due to the fluctuations in the value of the foreign currency. During 2008 and 2009, the Company was subject to the non-cash effects of derivatives.During the year ended December 31, 2009, there was a derivative expense of $1,409,356 compared to a derivative gain of $143,404 for the year ended December 31, 2008. Due to our conversion of the convertible debentures we will no longer incur the non-cash derivative gains or expenses. For the year ended December 31, 2009, we reported a net loss of $2,787,769, compared to a net loss of $1,805,745 for the year ended December 31, 2008.An increase in non-cash derivative expense of $1,552,760 and an increase in interest expense of $120,999, offset by our cost reduction efforts along with a decrease in stock compensation and our increased sales and higher gross profit margins relating to our media and entertainment product and services are primary factors in these results. FINANCIAL CONDITION LIQUIDITY & CAPITAL RESOURCES As of December 31, 2009 we had $656,080 in cash and cash equivalents, which amount, in addition to the financing obtained to fund our interactive TV installations, is sufficient to fund operating activities, new product installations, and to continue investing in our new media and entertainment product through 2010.Working capital at December 31, 2009 was $923,565. Operating Activities Net cash used by operating activities was $1,411,823 for the year ended December 31, 2009 as compared to $1,082,777 used for the year ended December 31, 2008. The change was primarily due to the effect of derivative expense, stock compensation expense, and changes in operating assets.During 2009, our net receivables increased by $200,076 or 77%, our inventory decreased by $8,139 or 3%, our prepaid and other current assets increased by $4,317 or 14%, our accounts payable and accrued expenses decreased by $96,375 or 22%, our deferred revenue decreased by $271,624 or 58% and our accrued interest decreased by $32,006 or 90%. Investing Activities Net cash used by investing activities was $332,767 for the year ended December 31, 2009 as compared to $378,673 in investing activity for the year ended December 31, 2008.During 2009 $200,345 was recorded in leases receivable investments for our media and entertainment product installations, with payments on the lease receivables of $47,740, compared to leases recorded of $274,160 and no payments in 2008.During 2009 there was $180,162 in purchases of property and equipment also for media and entertainment product installations, compared to $104,513 in 2008. 18 Financing Activities Net cash provided by financing activities was $459,455 for the year ended December 31, 2009, primarily attributable to draw downs on our line of credit for media and entertainment product installations; as compared to the $2,487,500 of proceeds from financing activities for the year ended December 31, 2008, which was primarily attributable to the $2,500,000 equity raise in July 2008, offset by a note principal payment of $12,500. Contractual Obligations We have operating and capital lease commitments. The following table summarizes these commitments at December 31, 2009: Total Less than 1 year 1-3 years 3-5 years Operating lease obligations $ Capital lease obligations - Total $ FORWARD-LOOKING STATEMENTS This Form 10-K contains or incorporates by reference “forward-looking statements,” as that term is used in federal securities laws, about our financial condition, results of operations and business.These statements include, among others: - statements concerning the benefits that we expect will result from our business activities and results of exploration that we contemplate or have completed, such as increased revenues; and - statements of our expectations, beliefs, future plans and strategies, anticipated developments and other matters that are not historical facts. These statements may be made expressly in this document or may be incorporated by reference to other documents that we will file with the SEC.You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates” or similar expressions used in this report or incorporated by reference in this report. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied in those statements.Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied.We caution you not to put undue reliance on these statements, which speak only as of the date of this report.Further, the information contained in this document or incorporated herein by reference is a statement of our present intention and is based on present facts and assumptions, and may change at any time and without notice, based on changes in such facts or assumptions. Item 7A. Quantitative and Qualitative Disclosures about Market Risk We are exposed to risk from potential changes in the U.S./Canadian currency exchange rates as they relate to our services and purchases for our Canadian customers. Foreign exchange gain / (loss) Foreign transactions resulted in a loss of $6,027 for the year ended December 31, 2009 compared to a loss of $18,837 for the year ended December 31, 2008. The amount of gain (loss) will vary based upon the volume of foreign currency denominated transactions and fluctuations in the value of the Canadian dollar vis-à-vis the US dollar. 19 Translation of Financial Results Because we translate a portion of our financial results from Canadian dollars to U.S. dollars, fluctuations in the value of the Canadian dollar have a direct affect on our reported consolidated results.We do not hedge against the possible impact of this risk.A ten percent adverse change in the foreign currency exchange rate would not have a significant impact on our consolidated results of operations or financial position. 20 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Roomlinx, Inc. We have audited the accompanying consolidated balance sheets of Roomlinx, Inc. as of December 31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Roomlinx, Inc. as of December 31, 2009 and 2008, and the results of its consolidated operations, and its consolidated cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Stark Winter Schenkein & Co. LLP Denver, Colorado March 24, 2010 21 Roomlinx, Inc. CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Lease receivable, current portion Prepaid and other current assets Inventory Total current assets Property and equipment, net Lease receivable, non-current Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest Capital lease, current portion - Deferred revenue Total current liabilities Convertible debentures - Capital lease, non-current - Line of credit - Total liabilities Stockholders’ equity (deficit): Preferred stock - $0.20 par value, 5,000,000 shares authorized: Class A - 720,000 shares authorized, issued and outstanding Series B - 2,000,000 shares authorized; none issued and outstanding - - Series C - 1,400 shares authorized; 0 and 1,000 issued and outstanding respectively - Common stock - $0.001 par value, 1,500,000,000 shares authorized: 387,190,252 and 158,483,483 shares issued and outstanding, respectively Additional paid-in capital Accumulated (deficit) ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 22 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, 2009 and 2008 Revenues System sales and installation $ $ Service, maintenance and usage Media and entertainment Cost of good sold System sales and installation Service, maintenance and usage Media and entertainment Gross profit Operating expenses Operations - Product development Sales and marketing General and administrative Depreciation Operating loss ) ) Other income (expense) Interest expense ) ) Financing expense ) ) Derivative income (expense) ) Foreign currency (loss) ) ) Interest income Other income Income from discharge of indebtedness - ) Loss before income taxes ) ) Provision for income taxes - - Net loss ) ) Series C Preferred dividend Net loss available to common shareholders $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 23 Roomlinx, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2009 and 2008 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net (loss) to net cash (used by) operating activities: Depreciation Income from discharge of indebtedness - ) Derivative (income) expense ) Derivative carrying value increase Common stock, warrants, and options issued as compensation Non-cash interest expense Provision for uncollectible accounts ) - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid and other current assets ) Accounts payable and accrued expenses ) Deferred revenue ) Accrued interest ) ) Total adjustments Net cash (used in) operating activities ) ) Cash flows from investing activities: Lease receivable ) ) Payments received on lease receivable - Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Cash proceeds from sale of Series C Preferred Stock - Principal payments on convertible debenture ) - Proceeds from line of credit - Principal payments on officer and stockholder notes payable - ) Net cash provided by financing activities Net increase (decrease) in cash and equivalents ) Cash and equivalents at beginning of year Cash and equivalents at end of year $ $ Supplemental Cash Flow Information Cash paid for interest $ $
